

Execution Version
AMENDMENT NO. 3 TO CREDIT AGREEMENT
AMENDMENT NO. 3 TO CREDIT AGREEMENT, dated as of February 1, 2013 (this
“Amendment”), is entered into by and among Zayo Group, LLC, a Delaware limited
liability company (“Zayo Group”), Zayo Capital, Inc., a Delaware corporation
(“Zayo Capital”; and together with Zayo Group, the “Borrowers”), SunTrust Bank,
as revolving facility administrative agent (in such capacity, the “Revolving
Facility Administrative Agent”) and as issuing bank (in such capacity, the
“Issuing Bank”) and the undersigned revolving lenders (the “Consenting
Lenders”).
 
PRELIMINARY STATEMENTS:
WHEREAS, the Borrowers, certain subsidiaries thereof, the Revolving Facility
Administrative Agent, Morgan Stanley Senior Funding, Inc., as term facility
administrative agent (the “Term Facility Administrative Agent” and, together
with the Revolving Facility Administrative Agent, the “Administrative Agents”),
the other agents party thereto and the lenders party thereto (the “Lenders”)
entered into that certain Credit Agreement, dated as of July 2, 2012 (as amended
by that certain Amendment No. 1 to Credit Agreement, dated as of July 17, 2012,
and that certain Amendment No. 2 to Credit Agreement, dated as of October 5,
2012, the “Credit Agreement”; capitalized terms not otherwise defined in this
Amendment have the same meanings as specified in the Credit Agreement).
WHEREAS, the Borrowers, the Consenting Lenders, the Revolving Facility
Administrative Agent and the Issuing Bank have agreed to amend the Credit
Agreement as hereinafter set forth;
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto hereby agree as follows:


SECTION 1. Amendments to Credit Agreement. Clause (ii) of the proviso to Section
2.15(a) of the Credit Agreement is, effective as of the date hereof and subject
to the satisfaction of the conditions precedent set forth in Section 3, hereby
amended by deleting the dollar amount “$500,000” and replacing it with the
phrase “$50,000, or such lesser amount as shall be agreed by the Issuing Bank in
its sole discretion,”.


SECTION 2. Reference to and Effect on the Loan Documents. On and after the
Effective Date, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement,
and each reference in the other Loan Documents to “the Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the “Credit
Agreement”, shall mean and be a reference to the Credit Agreement, as amended by
this Amendment.
(b) The Credit Agreement, as specifically amended by this Amendment, and the
other Loan Documents are, and shall continue to be, in full force and effect,
and are hereby in all respects ratified and confirmed.
(c) Except as expressly provided herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agents under the Credit
Agreement or any other Loan Document, nor shall it constitute a waiver of any
provision of the Credit Agreement or any Loan Document.
(d) This Amendment shall be deemed a Loan Document for all purposes under the
Credit Agreement.


SECTION 3. Conditions of Effectiveness. This Amendment shall become effective as
of the date (the “Effective Date”) on which the following conditions shall have
been satisfied (or waived):
(a) the Revolving Facility Administrative Agent shall have received counterparts
of this Amendment executed by the Issuing Bank, the Borrowers and the Revolving
Facility Majority Lenders; and
(b) after giving effect to this Amendment and the transactions contemplated
hereby, the representations and warranties set forth in Article 5 of the Credit
Agreement (as amended by this Amendment) are true and correct in all material
respects as of the Effective Date, with the same effect as though made on and as
of such date, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date) and
immediately prior to and after giving effect to the Effective Date, no Default
or Event of Default shall have occurred and be continuing.


SECTION 4. Representations and Warranties. Each of the Borrowers hereby
represents and warrants to the Administrative Agents that:
(a) on and as of the date hereof (i) it has all requisite corporate or other
power and authority to enter into and perform its obligations under this
Amendment, the Credit Agreement as amended hereby and the other Loan Documents
to which it is a party, and (ii) this Amendment has been duly authorized,
executed and delivered by it; and
(b) this Amendment, and the Credit Agreement as amended hereby, constitute
legal, valid and binding obligations of such party, enforceable against it in
accordance with their respective terms, subject only to any limitation under
Laws relating to (i) bankruptcy, insolvency, reorganization, moratorium or
creditors’ rights generally; and (ii) general equitable principles including the
discretion that a court may exercise in the granting of equitable remedies.


SECTION 5. Costs and Expenses. The Borrowers agree that all reasonable
out-of-pocket expenses incurred by the Administrative Agents in connection with
the preparation, execution, delivery and administration, modification and
amendment of this Amendment and the other instruments and documents to be
delivered hereunder or in connection herewith (including, without limitation,
the reasonable fees, charges and disbursements of counsel for the Administrative
Agents), are expenses that the Borrowers are required to pay or reimburse
pursuant to Section 11.2 of the Credit Agreement.


SECTION 6. Execution in Counterparts. This Amendment may be executed in one or
more counterparts (and by different parties hereto in different counterparts),
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery by telecopier or other
electronic transmission of an executed counterpart of a signature page to this
Amendment shall be effective as delivery of an original executed counterpart of
this Amendment.


SECTION 7. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


SECTION 8. WAIVER OF RIGHT OF TRIAL BY JURY. EACH PARTY TO THIS AMENDMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER THIS AMENDMENT, OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO THE CREDIT AGREEMENT AS AMENDED HEREBY, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 8 WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

NYDOCS02/986633                          Amendment No. 3 to Credit Agreement

